UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4038


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BEVERLY DIANNE VAZQUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00264-WO-1)


Submitted:   October 19, 2011             Decided:   November 1, 2011


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.    Harry L. Hobgood, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Beverly       Dianne      Vazquez      appeals     a    thirty-seven-month

sentence following a guilty plea to twelve counts of aiding and

assisting     the        preparation     of     false     income       tax     returns,      in

violation of 26 U.S.C. § 7206(2) (2006).                        Vazquez’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that he could identify no meritorious issues for

appeal,      but         questioning         whether      Vazquez’s            sentence      is

reasonable.        Vazquez was informed of her right to file a pro se

supplemental        brief,      but    has    not    done      so.        The     Government

declined to file a responsive brief.                          We affirm the district

court’s judgment.

             We review a sentence for procedural and substantive

reasonableness, applying an abuse of discretion standard.                                 Gall

v. United States, 552 U.S. 38, 51 (2007).                            Where, as here, an

appellant has preserved her challenge by drawing arguments from

the 18 U.S.C. § 3553(a) (2006) factors “for a sentence different

than   the    one    ultimately         imposed,”        an    abuse      of    the    court’s

discretion        must     be   reversed       unless     it    constitutes           harmless

error.       United States v. Lynn, 592 F.3d 572, 576 (4th Cir.

2010).       In     determining        the    procedural        reasonableness          of   a

sentence,     we     consider         whether      the    district        court       properly

calculated     the       Guidelines      range,      treated        the    Guidelines        as

advisory, considered the § 3553 factors, analyzed any arguments

                                               2
presented      by    the      parties,       and       sufficiently             explained         the

selected    sentence.             Gall,    552       U.S.    at    51.         “Regardless         of

whether the district court imposes an above, below, or within-

Guidelines       sentence,          it     must        place        on        the     record       an

individualized assessment based on the particular facts of the

case before it.”            United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (internal quotation marks omitted).

            This court assesses the substantive reasonableness of

the   sentence       by    “taking        into       account      the     ‘totality          of   the

circumstances, including the extent of any variance from the

Guidelines range.’”              United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (quoting Gall, 552 U.S. at 51).                                We presume that

a   sentence     within      a    properly       calculated         Guidelines          range      is

reasonable.      United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).     That this court would have imposed a different sentence

is not reason alone to vacate the district court’s sentence.

United States v. Morace, 594 F.3d 340, 346 (4th Cir.), cert.

denied, 131 S. Ct. 307 (2010).

            At      sentencing,          Vazquez        objected         to     the     two-level

obstruction of justice enhancement in the presentence report,

which     established        an     applicable          sentencing            range     of     37-46

months.        The        district       court       granted       Vazquez’s          objection,

reducing     the      advisory       sentencing             range        to     30-37        months.

Although Vazquez argued for a downward departure to probation,

                                                 3
the district court imposed a sentence of thirty-seven months.

We discern no error in Vazquez’s sentence.                    The court used the

correct advisory Guidelines range, explained its reasoning, and

considered the § 3553(a) factors.            The court further emphasized

the severity of Vazquez’s offense, coupled with her refusal to

accept responsibility for her offense, in support of imposition

of a sentence at the top of the advisory Guidelines range.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                     We therefore

affirm the district court’s judgment.               This court requires that

counsel inform Vazquez, in writing, of her right to petition the

Supreme    Court   of   the    United    States   for    further       review.      If

Vazquez requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                     Counsel’s

motion must state that a copy thereof was served on Vazquez.                        We

dispense    with    oral      argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4